Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howald et al (US 2016/0308560).  With regard to claims 1-2, Howald discloses system and method for reducing power reflected towards a higher frequency RF generator comprising  a radio frequency signal source (121, 122, par. 0042-0043) configured to supply a radio frequency signal; an electrode (116, 118, par. 0033) coupled to the radio frequency signal source; a variable impedance network (106, par. 0035) that includes at least one variable passive component (par. 0037), wherein the variable impedance network is coupled between the radio frequency signal source (121, 122) and the electrode (116, 118); and a controller (110, 134, par. 0036) configured to determine an .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howald et al (US 2016/0308560) in view of Hadad et al (US 2013/0080098) cited by applicant. With regard to claims 8-9 and 16-17, Howald discloses substantially all features of the claimed invention except a power detection circuitry coupled to the transmission path and configured to repeatedly measure radio frequency power values including at least one of forward radio frequency power values and reflected frequency power values along the transmission path.  Hadad discloses a power detection circuitry (118) coupled to the transmission path (Figure 1A) and configured to repeatedly measure radio frequency power values including at least one of forward radio frequency .
Claims 3-7, 10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the controller is configured to determine the operation duration based upon a configuration of the variable impedance network by determining an initial stage duration and a final stage duration and determining the percentage complete using a ratio of the current value of the timer to a sum of the initial stage duration and the final stage duration as recited in claims 3-6 and 10-14; a memory configured to store a table that includes multiple entries, wherein each entry of the multiple entries includes a configuration value corresponding to the configuration of the variable impedance network and the table further includes time durations, each corresponding to a configuration value in the multiple entries as recited in claims 7 and 15; the step of determining an initial stage duration and a final stage duration using the configuration of the variable impedance network; and determining the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ben-Shmuel et al (US 2009/0057302) discloses Dynamic impedance matching in RF resonance cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 25, 2021